Citation Nr: 1329197	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-21 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
operative anterior compartment syndrome with left foot 
flexor weakness.

2.  Entitlement to service connection for calcification in 
the anterior-posterior window and right lung/hilum with 
granulomas and mild restrictive lung defect, to include as 
due to exposure to asbestos.  

3.  Entitlement to service connection for calcification in 
the anterior-posterior window of the spleen with granulomas, 
to include as due to exposure to asbestos.  

4.  Entitlement to service connection for anemia with 
Crohn's disease, to include as due to exposure to asbestos.  

5.  Entitlement to service connection for glucose 6 
phosphate dehydrogenage (G-6-PD) deficiency.  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to June 
1995.   

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision by the RO in St. 
Petersburg, Florida that denied a claim for an increased 
rating for post operative anterior compartment syndrome with 
left foot flexor weakness and claims for service connection 
for lung and spleen disabilities, anemia with Crohn's 
disease, and G-6-PD deficiency.  In October 2008, a notice 
of disagreement (NOD) was filed with the denial of these 
claims.  A statement of the case (SOC) was issued in April 
2009 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2009. 

A review of the Virtual VA claims processing system reflects 
an August 2013 brief submitted on behalf of the Veteran, a 
copy of which has been associated with the claims file, as 
well as reports from a VA examination not pertinent to the 
claims on appeal.    

For reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.




REMAND

Based on a review of the claims file and the contentions of 
record, the Board finds that further RO action on the claims 
on appeal is warranted. 

First with the respect to the claim for an increased rating 
for post operative anterior compartment syndrome with left 
foot flexor weakness, the Veteran's representative in his 
August 2013 brief requested that in light of the fact that 
the Veteran was last afforded a VA compensation examination 
addressing this disability in February 2008, the claim be 
remanded for another VA examination to determine the current 
severity of this disability.  Given this assertion and the 
amount of time that has elapsed since the Veteran was last 
afforded a VA examination to assess the disability at issue 
(over five years), and the need for clinical findings and 
medical comments to evaluate his service-connected post 
operative anterior compartment syndrome, the RO upon remand 
will be requested to arrange for a VA examination of the 
Veteran in regard to his claim for an increased rating.  
Pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will 
be requested whenever VA determines, as the Board does in 
the instant case, that there is a need to determine the 
exact severity of a disability.  See also 38 C.F.R. § 3.159 
(2013).

With respect to the claims for service connection, the Board 
is required to consider all theories of entitlement raised 
by the appellant, or raised in the record, in adjudicating 
these claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (explaining that the Board must 
consider all potential theories of entitlement raised by the 
evidence).  In his substantive appeal, the Veteran asserted 
that his disability claimed as anemia with Crohn's disease 
was the result of exposure to asbestos and "other toxins" 
during service, and while he did not therein specifically 
assert that any of the other disabilities for which service 
connection is claimed were related to asbestos exposure, the 
Board finds from a review of the record that the claims for 
service connection for lung and spleen disorders should also 
include consideration as to whether these disabilities are 
related to exposure to asbestos during service.  See id.  
The issues have been described accordingly on the Title 
Page.  

The RO is reminded that, in cases involving asbestos 
exposure, the claim must be analyzed under governing VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428(1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  
Additionally, VA must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service; whether there was pre-service, 
post-service, occupational, or other asbestos exposure; and 
whether there is a relationship between asbestos exposure 
and the claimed disease.  As such, this remand will request 
that the adjudication of the claims for service connection 
for lung and spleen disabilities and anemia with Crohn's 
disease include consideration of the foregoing guidelines 
and procedures. 

With respect to the claim for service connection for G-6-PD 
deficiency, the RO has denied service connection for this 
claim based on a determination that G-6-PD deficiency is a 
congenital or developmental defect that was unrelated to 
military service and not subject to service connection.  
However, service connection may be granted for a hereditary 
disease which either first manifested itself during service 
or which pre-existed service and was aggravated beyond the 
normal progression of the disease during service.  See 
VAOPGCPREC 67-90 (July 18, 1990).  VA's General Counsel has 
further explained that service connection may be granted for 
diseases of congenital, developmental, or familial origin, 
as long as the evidence as a whole establishes that the 
familial conditions in question were incurred or aggravated 
during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Service 
connection is warranted for a congenital defect if there is 
evidence of additional disability due to aggravation during 
service of the congenital defect by superimposed disease or 
injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

VA's General Counsel has also expressly stated that the 
terms "disease and "defects" must be interpreted as being 
mutually exclusive.  The term "disease" is broadly defined 
as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may 
be known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities 
or conditions which are more or less stationary in nature.  
See VAOPGCPREC 82-90.  The record in this case does not 
reflect whether G-6-PD deficiency is a "disease" or a 
"defect" as defined in the VA General Counsel opinions 
relevant to service connection for genetic or hereditary 
abnormalities, or otherwise reflect consideration of the 
principles embodied in these opinions, in its adjudication 
of the Veteran's claim; as such, the RO will also be 
requested to consider these principles in the adjudication 
of the claim for service connection for G-6-PD deficiency.

Noting some of the pertinet evidence with respect to the 
claims for service connection, the relevant evidence 
contained in the service treatment reports (STRs) includes 
July and September 1987 STRs indicating the Veteran had G-6-
PD deficiency; an August 1987 chest x-ray report reflecting 
calcifications and evidence of granulomas; and February 1993 
and September 1994 laboratory findings (low hemoglobin 
readings, including Mean Cell Hemoglobin Concentration 
(MCHC)) possibly suggestive of anemia. 

The relevant, or potentially relevant, post service evidence 
includes reports of treatment for abdominal pain in March 
1997 and February 2002 and from a VA examination in March 
2003 indicating that the Veteran's abdominal pain was 
possibly related to G-6-PD deficiency.  Also of record are 
medical impressions of anemia on VA outpatient treatment 
reports dated from 2005 and Crohn's disease from 2006, as 
well as reports from March 1999 and February 2000 pulmonary 
function tests reflecting a restrictive airway defect.  A 
November 2005 VA x-ray showed calcified granulomas in the 
spleen and right lung base.  

Given the contentions and relevant in-service and post 
service medical evidence of record, some of which has been 
set forth above, the Board finds that VA examinations 
addressing the claims for service connection, to include 
medical opinions as to whether any pertinent current 
disability is etiologically related to service, are 
necessary in this case in order to fulfill the duty to 
assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may well result 
in the denial of the pertinent claim.  See 38 C.F.R. § 3.655 
(2013).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo VA 
examination, the RO should obtain any additional relevant VA 
records which may be available and provide him with another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2012) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  Thereafter, the RO should obtain any 
additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2013).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the expanded claims on appeal. 

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Obtain all outstanding, pertinent 
records of VA evaluation and/or 
treatment of the Veteran.  Follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to the 
matters on appeal.  Specifically request 
that the Veteran provide, or provide 
appropriate authorization to obtain, any 
outstanding private medical records.

Clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or response(s) 
from each contacted entity have been 
associated with the claims file, arrange 
for the Veteran to undergo VA 
examinations addressing the claims on 
appeal by appropriate physicians, at a 
VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions. 

(a)  With respect to the increased 
rating claim on appeal,  The examiner 
should identify, by Roman Numberal, all 
muscle groups affected by the service-
connected anterior compartment syndrome 
residuals and for each such muscle 
group, whether there is "slight," 
"moderate," "moderately severe" or 
"severe" disability therein as defined 
by 38 C.F.R. § 4.56.  The examiner 
should also specifically address the 
impact such disability has on the 
Veteran's employability.  

(b)  With respect to the claims for 
service connection, following a physical 
examination of the Veteran, and review 
of the claims file, the appropriate 
physician should provide an opinion as 
follows:  

(i)  Whether it is at least as likely 
as not (i.e. a 50 percent or greater 
probability) that a disability 
involving the lungs, spleen, or 
anemia/Crohn's disease shown at any 
point since the Veteran filed his 
claims in September 2007 had its onset 
during service or is/was otherwise 
medically related to service, to 
include asbestos exposure therein. 

In rendering the requested opinions, 
the physician should indicate whether 
the Veteran actually exhibits 
radiographic changes indicative of 
asbestos exposure (consistent with 
M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 
(January 31, 1997); and consider the 
Veteran's assertions of in service 
asbestos exposure. 

The physician should also specifically 
consider and discuss the August 1987 
in-service chest x-ray reflecting 
calcifications and evidence of 
granulomas; the March 1999 and 
February 2000 pulmonary function 
testing reports reflecting restrictive 
airway disease; and a November 2005 VA 
x-ray demonstrating calcified 
granulomas in the spleen and right 
lung base.  

(ii)  Whether it is at least as likely 
as not that any disability associated 
with G-6-PD deficiency originated in 
or was aggravated during the Veteran's 
service.  In providing this opinion, 
the examiner should specifically 
address (a) whether the Veteran's G-6-
PD deficiency is considered a 
congenital or developmental disease 
(as opposed to a defect); and, if so 
(b) whether it increased in severity 
beyond the natural progression of the 
disorder in service.  If this 
condition is considered a defect, the 
examiner should address whether there 
is evidence of additional disability 
due to aggravation of the condition 
during service by superimposed disease 
or injury. 

Each physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to 
any scheduled VA examination(s), obtain 
and associate with the claims file a 
copy of any notice of the date and time 
of any such examination sent to him by 
the pertinent VA medical facility. 

6.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 
268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal in 
light of all pertinent medical evidence 
(to include any added to the record 
since the last adjudication of the 
claims) and legal authority, to include 
those pertaining to the adjudication of 
claims for service connection based on 
exposure to asbestos codified at M21-1 
and the VA General Counsel opinions 
pertaining to congenital or hereditary 
conditions.  

8.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369   
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


